DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-20 – The attorney has amended the claims to add “network entity” and remove “a base station (BS)” in the claims. The examiner could find support for this change in the specification, drawings, or abstract.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2020/0275484 A1) hereinafter Xu.
Regarding claims 1, 6, 11, and 16 – Xu discloses detecting, for physical downlink shared channel transmissions in a multi-panel frequency division multiplexing deployment with multi-user, multiple input, multiple output transmission, a semi-persistent scheduling occasion update event; and switching from performing semi-persistent scheduling for the physical downlink shared channel transmissions on a first subband to performing semi-persistent scheduling for the physical downlink shared channel transmissions on a second subband, refer to Figures 5, 12, 18, 19, 20B, 26B, 27, and paragraphs [0196], [0227], [0236], [0244], [0256], [0264], [0269], [0270], [0278], [0280], [0282], [0284], [0286] to [0288], [0292], [0302], [0313], [0320], [0329], [0331], [0340], [0352], [0392], [0393], [0457], [0463], [0501], and claims 15, 20. Xu discloses FDM and MIMO and SPS based on events such as timer expires and failures, and switching frequency subbands (BWPs), refer to Figures 12, 19, 20B, 26B, 27, and paragraphs [0236], [256], [0264], [269], [0270], [0278], [0280], [0282], [0284], [0329], [0331], [0340], [0352], [0392], [0393], [0457], [0463], [0501], and claim 15, 20.
Regrading claims 2, 7, 12, and 17 - Xu discloses he semi-persistent scheduling occasion update event is a threshold quantity of physical downlink shared channel transmission failures within a threshold amount of time, refer to Figures 20B, 22B, 23B, 24B, 25B, and paragraphs [0459], [0462], [0467], [0475], [0478], [0483], [0486], [0491], [0494], [0502], [0504].
Regarding claims 3, 8, 13, and 18 – Xu discloses determining, after a failure of a physical downlink shared channel transmission, of the physical downlink shared channel transmissions, in the first subband, a success for a retransmission of the physical downlink shared channel transmission in the second subband; and determining to switch to the second subband after detection of the semi- persistent scheduling occasion update event based at least in part on determining the success for the retransmission of the physical downlink shared channel transmission in the second subband, refer to Figures 24B, 25B, 27, and paragraphs [0236], [0244], [0256], [0264], [0352], and claims 15, 20.
Regarding claims 4, 9, 14, and 19 – Xu discloses the semi-persistent scheduling occasion update event is based at least in part on a completion of a physical downlink shared channel transmission and physical uplink control channel reception cycle, refer to Figures 17, 26A, 26B, paragraphs [0264], [0386], [0392], [0393], [0425], and claim 15, 20.
Regarding claims 5, 10, 15, and 20 – Xu discloses switching from the first subband to the second subband in accordance with a semi-persistent scheduling occasion switching pattern, refer to refer to paragraphs [0230], [0236], [0329], 3[0340], and claims 15, 20.

Response to Arguments

Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. The attorney argues on page 2 of the response that claim 1 does not read on the reference, Xu, US 2020/0275484 A1. The examiner respectfully disagrees.
On the 12 April 2022 an interview was held with the attorney to discuss how claim 1 reads on the reference. The examiner pointed to three paragraphs in the reference, paragraph [0236] which discloses the use of a PDSCH and MIMO, paragraph [0269] which discloses the UE switching to the default BWP when the timer expires (update event), and paragraph [0270] which discloses semi-statistically configuring the UE from one BWP to another BWP based the update event (timer expires).
The examiner pointed out to the attorney that the specification paragraphs [0038] discloses semi-static resource partitioning and [0045] discloses semi-persistent scheduling transmission may fail and using a static semi-persistent scheduling pattern.
Also during the interview the attorney asked the examiner to get a second opinion which the examiner did. The examiner asked another examiner to review the case, after reviewing the case the other examiner concurred with the examiner.
The examiner believes the rejection to be reasonable, therefore this action is made final. If the attorney believes an interview will advance prosecution please call the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tooher et al. (US 2022/0141805 A1) discloses receiving control information in NR-U.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
7 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465